Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a.	Claims 1, 2, 7, and 8 are drawn to a method for acquiring medical care auxiliary information for estimating a risk of prostate cancer recurrence with a specimen of prostate tissue, wherein an at least three-stage evaluation score is used to express a quantity of biological material in a tumor site of the specimen, the biological material having a β-N-acetylgalactosamine residue at a nonreducing terminal of a sugar chain wherein, when a quantity of biological material is equal to or more than a threshold, the biological material is classified into a grade group with high recurrence risk of the evaluation score, and when a quantity of biological material is less than the threshold, the biological material is classified into a grade group with low recurrence risk of the evaluation score.

(does not require the evaluation of recurrence risk based on a threshold or binding to an enzyme in an ABC method).
c.	Claims 1, 3, 5, and 12 are drawn to a method for acquiring medical care auxiliary information for estimating a risk of prostate cancer recurrence with a specimen of prostate tissue, wherein an at least three-stage evaluation score is used to express a quantity of biological material in a tumor site of the specimen, the biological material having a β-N-acetylgalactosamine residue at a nonreducing terminal of a sugar chain, wherein the evaluation score is obtained in regard to a stained specimen which is prepared by a staining method that involves binding a molecule (ABC – enzyme method) having an affinity for a β-N-acetylgalactosamine residue to the biological material (does not require the evaluation of recurrence risk based on a threshold or binding to WFA, SBA, VVL, or an antibody).
d.	Claims 1, 3, and 9 are drawn to a method for acquiring medical care auxiliary information for estimating a risk of prostate cancer recurrence with a specimen of prostate tissue, wherein an at least three-stage evaluation score is used to express a quantity of biological material in a tumor site of the specimen, the biological material having a β-N-acetylgalactosamine residue at a nonreducing terminal of a sugar chain, wherein the evaluation score is obtained in regard to a stained specimen which is prepared by a staining method that involves binding a molecule having an affinity for a β-N-acetylgalactosamine residue to the biological material and estimating a risk of prostate cancer recurrence by combining at least one piece of information selected from a group consisting of age, Gleason score (GS) or grade group (GG), pathological staging (pT), resection margin (RM), and perineural invasion (pn) obtained from the specimen or a patient from whom the specimen is taken (does not require the evaluation of recurrence risk based on a threshold).


e.	Claims 1 and 6 are drawn to a method for acquiring medical care auxiliary information for estimating a risk of prostate cancer recurrence with a specimen of prostate tissue, wherein an at least three-stage evaluation score is used to express a quantity of biological material in a tumor site of the specimen, the biological material having a β-N-acetylgalactosamine residue at a nonreducing terminal of a sugar chain and estimating a risk of prostate cancer recurrence by combining at least one piece of information selected from a group consisting of age, Gleason score (GS) or grade group (GG), pathological staging (pT), resection margin (RM), and perineural invasion (pn) obtained from the specimen or a patient from whom the specimen is taken (does not require the evaluation of recurrence risk based on anthreshold, a stained specimen, or a molecule having binding affinity for a β-N-acetylgalactosamine residue to the biological material).

3.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 1.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816

/LISA V COOK/Primary Examiner, Art Unit 1642